SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 25, 2007 SOMERSET HILLS BANCORP (Exact name of registrant as specified in its charter) New Jersey 000-50055 22-3768777 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No 155 Morristown Road Bernardsville, New Jersey 07924 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(908) 221-0100 Item 2.02. Results of Operations and Financial Condition. The information in this section, including the information contained in the press release included as Exhibit 99.1 hereto, is being furnished pursuant to this Item 2.02 and shall not deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section.In addition, this information shall not be deemed to be incorporated by reference into any of the Registrant’s filings with the Securities and Exchange Commission, except as shall be expressly set forth by specific reference in any such filing. On April 25, 2007, the Registrant issued a press release announcing its operating results for the three months ended March 31, 2007.A copy of the April 25, 2007 press release is included as Exhibit 99.1 hereto. Item 5.02. Departure of Directors or Certain Officers, Election of Directors; Appointment of Certain Officers; Compensation Arrangements of Certain Officers. (e)On April 25, 2007, at the 2007 Annual Meeting of Shareholders (the “Annual Meeting”) of Somerset Hills Bancorp (the “Company”), the Company’s shareholders approved the Somerset Hills Bancorp 2007 Equity Incentive Plan (the “Plan”). The Company’s Board of Directors (the “Board”) had approved the Plan on February 21, 2007, subject to shareholder approval. A description of the Plan is set forth in the Company’s Proxy Statement filed with the Securities and Exchange Commission on March 22, 2007 (the “2007 Proxy Statement”) under the caption “PROPOSAL 2 –
